Citation Nr: 0312918	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  93-18 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right upper thigh with retained 
metallic fragments and muscle group XIII damage, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds involving a scar of the 
left upper leg.

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds involving scars of the right forehead 
and right side of neck, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran is a combat-wounded veteran of the Korean 
Conflict.  He served on active duty in the United States Army 
from November 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran subsequently perfected this 
appeal.

A travel board hearing before the undersigned was held in 
July 1993.  A transcript of this hearing has been associated 
with the claims folder.

In July 1995, the Board remanded the above-listed issues for 
additional development.  In October 1996, the Board denied 
entitlement to an evaluation in excess of 30 percent for 
shell fragments wounds of the right upper thigh and also 
denied entitlement to a compensable rating for residuals of a 
shell fragment wound scar of the left upper leg.  The issue 
of entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound scars of the right forehead 
and neck was remanded for further development.

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  By Memorandum Decision 
dated in June 1998, the Board's October 1996 decision was 
vacated and remanded.  Regarding the right leg claim, the 
Court noted that the applicable regulations had been amended.  
Regarding the left leg claim, the Court indicated that a 
remand was necessary because the veteran's examination was 
inadequate and because the RO failed to follow the 1995 Board 
remand.

In November 1998, the Board remanded the veteran's claims for 
additional VA examinations.  In June 2000, the Board denied 
increased evaluations for the above-listed issues.  

In June 2002, the parties filed a Joint Motion for Remand and 
to Stay Proceedings.  The parties submitted that the case 
should be remanded for compliance with the Board's November 
1998 remand and the Court's holding in Stegall v. West, 11 
Vet. App. 268 (1998).  

By Order dated in June 2002, the Court granted the Joint 
Motion for Remand, vacating the Board's June 2000 decision 
and remanding to the Board for further adjudication.  

In November 2002, the veteran's private attorney submitted 
additional argument.  He noted that the Board's decisions did 
not address the veteran's claim for blood clots and resultant 
pulmonary embolus and stated that the Board was required to 
adjudicate this claim or remand it for further development.  
A review of the claims file indicates that in September 1992, 
the RO denied entitlement to service connection for deep vein 
thrombosis of the lower extremities, claimed as blood clots.  
The veteran did not appeal this decision and it is final.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1992); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

In July 1995, the Board referred the issue of entitlement to 
service connection for pulmonary embolus secondary to a 
service-connected disability to the RO for consideration.  An 
August 1996 rating action determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for pulmonary embolus as secondary to the service-
connected disability of shell fragment wounds of the lower 
extremities had not been submitted.  The veteran did not 
appeal this decision and it is also final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  This issue is 
not currently before the Board at this time.  To the extent 
the veteran is attempting to reopen this claim, the Board 
refers this matter to the RO for the appropriate action.

Additionally, the veteran's private attorney alleges that 
clear and unmistakable error was committed in the 1953 RO 
decision in that the veteran was not assigned a separate 
rating for disability of muscle group XIV, and also raised a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  At this time, the Board 
refers these matters to the RO for the appropriate action.

The November 2002 argument further contends that if a 
favorable decision cannot be rendered after readjudication, 
the veteran is entitled to application of the provisions of 
the VCAA.  


REMAND

On review of the record, it is the opinion of the Board that 
additional development of the evidence should be accomplished 
prior to further consideration of the veteran's claims.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In March 2003, the Board sent the veteran a letter advising 
him of the enactment of the VCAA and notifying him of the 
evidence necessary to substantiate his claims.  The letter 
provided 30 days for response.  The United States Court of 
Appeals for the Federal Circuit recently invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (which allowed the Board to 
provide the notice required by 38 U.S.C. § 5103(a) and 
§ 3.159(b)(1) and provided the appellant not less than 30 
days to respond to the notice), because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant 1 year to 
submit evidence.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Consequently, the 
veteran's claim must be remanded for readjudication pursuant 
to the VCAA.

The November 1998 Board remand requested that the veteran be 
afforded VA orthopedic and dermatological examinations.  The 
remand instructions solicited specific details and opinions 
regarding the severity of the veteran's service-connected 
disabilities.  The veteran was provided joint, muscle, and 
scar examinations in January 1999.  

The June 2002 Joint Motion for Remand and various other 
submissions argue that the January 1999 VA examinations were 
not in compliance with the November 1998 Board remand.  
Specifically, the Joint Motion for Remand pointed out the 
following: 1) that it is unclear whether the examiner was 
provided a copy of the Board's remand instructions and as to 
whether the claims file was reviewed during the examinations; 
2) that the examiner in the joint and muscle examinations 
failed to describe any functional loss, including the 
inability to perform normal working movements with normal 
excursion, strength, speed, coordination, and endurance of 
the right and left legs, and that the examiner further failed 
to specify any functional loss due to pain or weakness; and 
3) that the examiner did not prove an opinion on the degree 
of any functional loss likely to result from a flare-up of 
symptoms or on extended use and that the examiner failed to 
document to the extent possible, the frequency and duration 
of exacerbations of symptoms.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on a veteran (or 
claimant), as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  

Consequently, in order to ensure full compliance with the 
Board's previous remand instructions, the Board finds that a 
remand is necessary to obtain adequate examinations as 
specified in the Board's November 1998 remand instructions.  

The veteran's private attorney also pointed out that the 
January 1999 VA examinations diagnosed degenerative joint 
disease of both knees, posttraumatic changes of the left 
ankle, and decreased range of motion of both hips and argues 
that VA failed to consider whether separate ratings were 
warranted for these disabilities.  

Regarding the assigned evaluation for the veteran's service-
connected scars, the Board notes that the schedule for rating 
skin disabilities was recently amended, effective August 30, 
2002.  See 67 Fed. Reg. 49,590, 49,596-49,599 (July 31, 
2002).  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before administrative or judicial 
review has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  The Board notes, however, that the revised criteria 
may not be applied earlier than the effective date of the 
revised regulations.  38 U.S.C.A. § 5110(g) (West 1991) 
(where compensation is awarded or increased pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue); see VAOPGCPREC 3-2000 
(2000). 

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his service-
connected right thigh and left upper leg 
disabilities.  The claims folder and a 
copy of this remand should be available 
for review in conjunction with the 
examination and the examination report 
should indicate whether the claims folder 
has been reviewed.  The examination 
should include any tests or studies 
deemed necessary for an accurate 
assessment and should include x-rays and 
complete active and passive range of 
motion testing.

The examiner should specify any 
anatomical damage, such as scarring, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).

The examiner should provide an opinion on 
the degree of any functional loss likely 
to result from a flare-up of symptoms or 
on extended use and to not limit an 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

The examiner should also state whether 
arthritis or other disability of the 
right leg or upper left thigh is at least 
as likely as not the result of the in-
service shell fragment wounds.

3.  The veteran should be afforded a VA 
dermatology examination to determine the 
current nature and extent of his service-
connected scars.  The claims folder and a 
copy of this remand should be available 
for review in conjunction with the 
examination and the examination report 
should indicate whether the claims folder 
has been reviewed.  The examiner is 
requested to provide an assessment for 
each scar as to whether it is 
disfiguring, tender and painful, or 
produces any functional loss.  

The examiner is also specifically 
requested to identify any disfigurement 
of the head, face, or neck.  For purposes 
of evaluation, the 8 characteristics of 
disfigurement are as follows: 1) scar 5 
or more inches (13 or more cm.) in 
length; 2) scar at least 1/4 inch (0.6 cm.) 
wide at widest part; 3) surface contour 
of scar elevated or depressed on 
palpation; 4) scar adherent to underlying 
tissue; 5) skin hypo- or hyper-pigmented 
in an area exceeding 6 square inches (39 
sq. cm.); 6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding 6 square inches (39 
sq. cm.); 7) underlying soft tissue 
missing in an area exceeding 6 square 
inches (39 sq. cm.); and 8) skin 
indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  

For scars other than the head, face or 
neck, the examiner is requested to 
specify (in square inches or cm.) the 
area involved and whether the scar is 
deep (associated with underlying soft 
tissue damage) or superficial; and 
whether the scar causes limited motion.

4.  Thereafter, the RO should review the 
claims file to ensure that the requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examination and required 
opinions are responsive to and in 
compliance with the directives of this 
remand.  If they are not, the RO should 
implement corrective procedures.  

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal, 
considering all applicable laws and 
regulations (it is noted that the 
regulations regarding the evaluation of 
muscle injuries and skin disabilities 
were both amended during the pendency of 
this appeal).  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




